278 P.3d 653 (2012)
174 Wash. 2d 1008
STATE of Washington, Respondent,
v.
Andre Phillip KARLOW, Petitioner.
No. 86848-4.
Supreme Court of Washington.
June 7, 2012.

ORDER
¶ 1 This matter came before the Court on its June 7, 2012, En Banc Conference. The Court considered the Petition and the files herein. The Court unanimously voted in favor of the following result:
¶ 2 Now, therefore, it is hereby
¶ 3 ORDERED:
¶ 4 That the Petition for Review is granted and the case is remanded to the Court of Appeals Division One for reconsideration in light of Supreme Court No. 86709-7State of Washington v. Joshua Elias Boyd, ___ Wash.2d ___, 275 P.3d 321 (2012).
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE